Exhibit 1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G filed herewith (and any amendments thereto), is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, on behalf of each such person. Dated: March 7, 2013 LEHMAN BROTHERS HOLDINGS INC. By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer ACQ SPV I HOLDINGS LLC By: Lehman Brothers Holdings Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer LEHMAN ALI INC. By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer LEHMAN COMMERCIAL PAPER INC. By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer Page 24 ACQ SPV II PAPER LLC By: Lehman Commercial Paper Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer REAL ESTATE PRIVATE EQUITY INC. By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer REPE JUPITER GP HOLDINGS LLC By: Real Estate Private Equity Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer JUPITER MULTIFAMILY (GOVERNANCE) LLC By: REPE Jupiter GP Holdings LLC, its managing member By: Real Estate Private Equity Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer Page 25 JUPITER MULTIFAMILY (GP) LLC By: Jupiter Multifamily (Governance) LLC, its sole member By: REPE Jupiter GP Holdings LLC, its managing member By: Real Estate Private Equity Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer JUPITER MULTIFAMILY JV LP By: Jupiter Multifamily (GP) LLC, its general partner By: Jupiter Multifamily (Governance) LLC, its sole member By: REPE Jupiter GP Holdings LLC, its managing member By: Real Estate Private Equity Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer JUPITER ENTERPRISE GP LLC By: Jupiter Multifamily JV LP, its sole member By: Jupiter Multifamily (GP) LLC, its general partner By: Jupiter Multifamily (Governance) LLC, its sole member By: REPE Jupiter GP Holdings LLC, its managing member By: Real Estate Private Equity Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer Page 26 JUPITER ENTERPRISE LP By: Jupiter Enterprise GP LLC, its general partner By: Jupiter Multifamily JV LP, its sole member By: Jupiter Multifamily (GP) LLC, its general partner By: Jupiter Multifamily (Governance) LLC, its sole member By: REPE Jupiter GP Holdings LLC, its managing member By: Real Estate Private Equity Inc., its managing member By: /s/ William J. Fox Name: William J. Fox Title: Executive Vice President and Chief Financial Officer Page 27
